Citation Nr: 1817107	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  07-31 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated 50 percent.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel
INTRODUCTION

The Veteran served on active duty with the United States Army from December 1967 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Boise, Idaho which denied an increased rating for PTSD which was rated as 30 percent disabling.  In May 2007, the Veteran filed a timely notice of disagreement (NOD) and in September 2007, he filed a substantive appeal, via a VA Form 9.  

In a March 2011 decision, the Board denied an increased rating for PTSD.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims Court (Court) and in October 2011, the Court granted a Joint Motion for Remand (JMR) filed by the parties, vacating and remanding portions of the Board's March 2011 decision.  The appeal was returned to the Board for further action on the claim.  

In April 2012, the Board found that TDIU was raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Additionally, the Board remanded the claims for further development.  

The Veteran testified at a Board video conference hearing before a Veterans Law Judge (VLJ) in August 2013.  A transcript of the testimony is associated with the electronic claims file.  The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107 (c) (2012); 38 C.F.R. § 20.707 (2017).  In February 2018, the Board sent a letter to the Veteran, which explained that the VLJ who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different VLJ; otherwise, the case would be reassigned.  In correspondence dated February 2018, the Veteran indicated that he did not wish to appear at another Board hearing.  

In January 2014, the Board remanded the claims for further development.  
In a July 2016 decision, the Board granted an increased rating of 50 percent, but no higher, for the Veteran's service-connected PTSD.  The Board denied entitlement to a TDIU.  The Veteran appealed this decision to the Court and in July 2017, the Court granted a JMR filed by the parties, vacating and remanding portions of the Board's July 2016 decision.  The appeal was returned to the Board for further action on the claims.  


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the symptoms and impairment caused by the Veteran's PTSD more nearly approximate total occupational and social impairment.  

2.  As a total (100 percent) rating for PTSD is being awarded for the entire claim period on appeal and there is no scenario under which granting TDIU could assist the Veteran in obtaining special monthly compensation (SMC) pursuant to 38 U.S.C. § 1114(s), the issue of entitlement to a TDIU is rendered moot for the entire claim period.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for a rating of 100 percent for the Veteran's service-connected PTSD have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  The question of whether the Veteran is entitled to a TDIU is rendered moot by the grant of a total (100 percent) rating for PTSD during the entire claim period on appeal, leaving no question of law or fact to decide regarding the TDIU issue.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.14, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  Given the favorable actions taken below concerning the claim for an increased rating for PTSD herein decided, the Board will not discuss further whether those duties have been accomplished.

II. Analysis

A. Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity of adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49. 53 (1990).  

The Veteran contends that he is entitled to a higher evaluation for his service-connected PTSD.  He is currently rated as 50 percent disabling from January 19, 2007, the date of his claim.

Under the General Rating Formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; in difficulty establishing effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.  Id.

When determining the appropriate disability rating to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to ward a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-24 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms.  A veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

In January 2007, the Veteran began participation in a VA Veterans Trauma Recovery Program (VTRP) group.  During a February 2007 visit, the Veteran described an ongoing situation and interaction regarding barking dogs, stating that he wanted the dogs to stop and that he had "a combat posture about it."  He reported that he was "focused on the injustice of having to tolerate this disturbance."  Treatment interventions included supportive counseling and cognitive therapy, including "process[ing] internal locus of control, encouraging the Veteran to driv[e] his own bus rather than [allowing] dogs or others" to drive it, and considering avoidance of the situation.  The Veteran reported that he had joined two prospector clubs and intended to have a lot of time out of his home, adding that he always found the mountains to be restful and helpful.  

VA mental health treatment notes since 2007 reflect ongoing discussion and support sessions with the Veteran's regular social work, M.S., until the social worker's retirement in November 2010.  During the sessions, the Veteran discussed his struggle with interaction with others, past trauma and painful experiences after retiring from his job; increased agitation and irritability attributed to political discourse; and his continued conflict with the neighbors' barking dogs.  The treatment notes reflect ongoing efforts to develop coping skills or adaptive behavior.  The social worker's notes reflect that the Veteran typically presented with broad (normal) affect and euthymic or dysphoric mood, and he consistently denied suicidal or homicidal ideation.  

In April 2007, the Veteran was afforded a VA PTSD examination where the psychologist remarked that on the basis of internal consistency of the information and history, he believed the Veteran was "at best a marginally reliable informant for current purposes" of focusing on current symptoms and functioning.  The Veteran reported that he enjoyed skiing, gold prospecting, hunting, and watching television.  However, he reported that he had disagreements with his hunting buddies and stated that he did not belong to any social organizations.  He reported that he retired from his job at the Forest Service in 2005.  The Veteran also reported a good appetite, good energy level, and sleeping approximately eight hours per night except when waking to use the bathroom or when hearing sounds at night.  He described his mood as "broody" and denied memory or concentration problems.  He reported that he had nightmares approximately once per month regarding Vietnam experiences, and now that he was retired, he thought about his experiences in Vietnam daily.  The examiner noted that the Veteran did not portray these thoughts as intrusive, distressing recollection, but more along the lines of brooding about the course that his life has taken, and the Vietnam memories were part of that reflection.  The Veteran described himself as quite vigilant and territorial.  He reported that he will unconsciously scan every area for safety.  When asked about an exaggerated startle response, he reported that he startles at the sound of thunder or fireworks and will "cringe" when there is a loud noise.  

Mental status examination findings included the following: cooperative, attentive, and maintained appropriate eye contact; alert and fully oriented; nothing observed that would suggest the existence of delusions, hallucinations, or any other symptoms indicating psychosis; grossly intact memory; adequate fund of general knowledge demonstrated; spontaneous and relevant speech; cognitive assessment suggesting the possibility of minor cognitive impairment; clear cause and effect thinking; composed facial expression; euthymic affect; marginally adequate ability to make reasonable and realistic life decisions; and fair insight into his own behavior, emotions, and the effect he has on others.  The examiner reported that the Veteran reported subclinical symptoms of PTSD, and therefore, the diagnosis of PTSD was given by history only.  He also noted that the symptoms that were reported do not appear to be substantially disabling and indicated that the minor cognitive impairment was likely not associated with Vietnam.  The examiner concluded that there was no evidence of an increase in impairment in areas that might affect social or vocational functioning that might be related to the Veteran's Vietnam experience.  

In his September 2007 substantive appeal, the Veteran reported that his PTSD medications were recently increased and he regularly attended counseling sessions. 

Mental health treatment notes from 2008 reflect that the Veteran reported that he was involved with more activity that included kayaking and found gold prospecting helpful.  The social worker validated this coping strategy as a helpful way to attain emotional regulation and extrapolated that to other possibilities.  

Mental health treatment notes from 2009 reflect that the Veteran reported that he was more isolated and had increased intrusive thoughts.  He also reported hypervigilance due to "everything going on," such as fear-mongering websites and topics in the news.  

A November 2009 pre-anesthesia screening note documents that the Veteran exhibited "fairly significant paranoia regarding fear that the "government [would] place a RFID [radio frequency identification] in his body while asleep."  He also reported that he would not receive the "swine flu" vaccine because "it was a scare tactic to get a significant portion of the population inoculated with whatever they want to give you."  It was noted that VA personnel spent "much time" in an attempt to allay his fears.  A nursing note indicated that the Veteran tended to get off track easily, and she was unsure about his listening and retention as it related to any barrier to learning in preparation for a hernia repair surgery.  

Mental health treatment notes from 2010 reflect the Veteran's social worker noted that the Veteran dealt with social isolation and displayed avoidant behaviors due to his "high level of distrust," emotional numbing, and tendency to objectify others.  The social worker reported that the Veteran responded with anger to perceived rejection, and the anger and numbness of feelings had made it easy for the Veteran to reject society and others.  He reported that while the Veteran's coping skills of avoidant behaviors and numbing of feelings had "functioned to accomplish a sense of safety, there had been a tremendous cost in light of meaningful, intimate relationships.  Perhaps this apparent void is heard in the passive suicidal ideation he often voiced."  He reported that the lack of clarity, certainty, and predictability seemed to exacerbate the Veteran's anxiety and PTSD symptoms.  He concluded that the Veteran's inability to maintain balance in the tension of human experience had generated behaviors that continue to compromise his ability to function in society, in personal relationships, and in resolving matters of self-identity, including healthy integration of his Vietnam experience.  

A May 2011 VA optometry note reflects that the Veteran called with complaints of frustration regarding his current eye situation, stating that he did not want to be blind and would "rather go to this place called heaven."  He reported that he discontinued all counseling care because it was not helping anything and mentioned, "you can read about it in my suicide note."  Subsequently, a VA psychiatrist contacted the Veteran and he denied any current plan, method, or intent.  He was ambivalent about returning to mental health care.

Following his suicide remark to his optometrist, he had a VA mental health assessment in May 2011 and reported that he probably overreacted.  He reported that he was worried and depressed about the possibility of losing his eyesight, but denied any suicide intent.  The social worker reported that he did not exhibit any suicidal ideation.  He continued to report annoyance with the barking dogs in his neighborhood, feeling blue or down a couple of times per week, stuck in depression, and some hopelessness.  He reported that he was "dumped" by his hunting buddies and he endorsed having dreams of Vietnam a couple times per month.  The Veteran reported that he limits his social contact and avoids crowded events because he would become nervous.  He reported that he was forced to retire in 2005.  

On mental status examination, the examiner noted that the Veteran was casually attired with neat and clean appearance; affect and mood was described as "good;" coherent, tangential, but redirectable speech; no delusions or hallucinations; normal, logical thought [process] and content; limited insight; adequate judgment; and fully oriented in three spheres.  The social worker reported that the Veteran had some thoughts of death or vague suicidality, but no imminence, and he presented with subclinical symptoms of PTSD, which appeared stable.  The Veteran requested counseling regarding "those dogs" and his depression.

During a January 2012 mental health visit, he related strong feelings of paranoia and distrust about his neighbors and about events occurring in the country on a larger scale.  The social worker reported objective findings of constricted affect and anxious mood.  During subsequent visits, the Veteran reported feeling like he was losing his memories, both good and bad ones, having more intrusive thoughts and feeling upset about current events in the news.  The social worker remarked that the Veteran continued to focus on "conspiracy-oriented thoughts."  His affect was described as appropriate and his mood was anxious, frustrated, or agitated.  

A March 2012 psychological evaluation report from Dr. J.C. notes that at least since 1981, the Veteran had reported a full range of PTSD symptoms to numerous providers with a continual difficulty maintaining appropriate relationships and acceptable work performance.  Dr. J.C. reported that the Veteran had a markedly diminished interest in activities he used to enjoy, a feeling of detachment from people, and a restricted range of affect almost all the time.  The Veteran was also noted to have difficulty falling and staying asleep and irritability and outbursts of anger on a daily basis.  The Veteran also reported experiencing severe subjective distress, severe impairment in social functioning characterized by very limited substantive relationships with others, and severe impairment in occupational functioning to the point that he is no longer able to maintain employment on a sustained basis.  

During a November 2012 VA examination, the Veteran reported that he thought about Vietnam "all the time; "nightmares once a week; no friends; and irritability and anger.  The examiner noted the Veteran's history of suicidal ideation but the Veteran denied active suicidal ideation and remained under a suicidal contract with his therapist.  He reported that his symptoms improved since restarting bupropion and that he typically saw his therapist once a month.  He reported that he enjoyed walks, prospecting or gold mining, and kayaking on the lake.  He reported that when he worked, he worked alone in the wilderness about half of the time and in the office, interacting with coworkers, the other half of the time.  He reported that he enjoyed his work and got along fairly well with his coworkers, but experienced difficulty getting along with management.  He reported that his attitude was a problem.  He reported depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, and difficulty in establishing and maintaining effective work and social relationships.  He had recurrent distressing dreams and recollection of events, avoidant behavior, irritability, hypervigilance, and exaggerated startle response.  The examiner characterized the occupational and social impairment caused by the Veteran's PTSD as occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation. 

In a March 2013 addendum report to the 2012 psychological evaluation, Dr. J.C. reported that the Veteran should be considered a chronic high risk patient and noted that the November 2012 VA examiner opined that the Veteran's symptoms were not as severe; however, the Veteran had just returned from a significant period of isolation (prospecting in the mountains).  Dr. J.C. also reported that following the March 2012 evaluation, the Veteran left phone messages instructing Dr. J.C. to conducted internet searches for "sacred codes of the VA."  He concluded that such behavior seemed to confirm the severity of the Veteran's condition as it underscored his tendency toward paranoia and conspiracy theories, as well as his difficulty in understanding appropriate personal boundaries.  

During the August 2013 Board hearing, the Veteran testified that he had frequent difficulty with memory.  He reported that his mind wandered all the time and that he had nightmares and flashbacks a couple of times a month.  He also reported that he had three to four hours of sleep and noise affected his sleep because the noise would sound like rifles.  He reported that things would make him angry or irritated "real fast" and he learned to put up a barrier.  He reported that he got into a dispute with the neighbor over a dog and had to go to court.  He reported homicidal thoughts toward his neighbor.  He stated that he has not had any social relationships since 2007. He testified that he would get really angry with coworkers and spoke about an incident where he pulled a knife on a coworker.  He reported that he had paranoid thoughts-he thought that the government would place an ID chip in his body while he was asleep.  He reported that his symptoms worsened since leaving his job.  He also reported that it was not uncommon for him to go five days without changing his clothes and it was not uncommon to go a few days without showering.  He also reported difficulty following rules.  

An August 2017 letter from a former coworker described the Veteran as a "loose cannon."  She reported that he was somebody to tread lightly around.  She reported that the Veteran had poor social skills, and was described as rude and obnoxious.  She reported that he loses his temper very easily and any change in routine would result in the Veteran becoming highly agitated.  She reported that he was borderline obsessive about following his routine.  She reported that the Veteran had an aide who cleans the house and bathes the Veteran and if it wasn't for her, he would be in complete disarray.  She also reported that the Veteran had a complicated relationship with his family and does not leave the house much.  She reported that he orders his groceries online so he does not have to leave or walk very far.  

A vocational assessment was conducted in October 2017 where the vocational expert found that the Veteran's homicidal ideation towards his family, co-workers, and neighbors would pose a serious risk for any employer, and would result in a negative impact on a work setting with employees feeling threatened and supervisors constantly providing accommodations to ease the tension.  Additionally, she found that the Veteran would be off task more than 10 percent of the work day.  She reported that his unpredictable mood swings would affect his ability to concentrate enough to even do simple repetitive work.  She stated that since "anything" will set his aggressive behaviors off, it is unsure how he would respond to constructive criticism from supervision and interaction with coworkers around him in the work site.  

Upon review of the evidence of the record, the Board finds that the Veteran's PTSD more nearly approximates the criteria required for a total 100 percent disability rating.  

As noted above, the evidence reflects that the Veteran had suicidal ideation and homicidal ideation presenting a danger to himself and others; near-continuous panic or depression affecting the ability to function independently; difficulty in adapting to stressful circumstances; an inability to establish and maintain certain relationships; difficulty maintaining minimal personal hygiene independently; memory loss; persistent paranoia; suspiciousness; difficulty concentrating and staying on task; and unemployability.   

Symptoms and impairment more nearly approximating total social and occupational impairment has been shown through his years of mental health treatment.  The Veteran has no friends, little to no relationship with his family, and difficulty interacting with others.  For example, a dispute over dog barking with the Veteran's neighbor resulted in the Veteran having to go to court, and subsequently having homicidal thoughts toward the neighbor.  Additionally, the Veteran testified of a time he pulled a knife on a coworker.  The October 2017 vocational expert confirmed that the Veteran had total and social occupation impairment as he would present as a danger at a workplace due to his mood swings, aggressive behavior, and homicidal thoughts.  Finally, the Veteran is unable to maintain minimal personal hygiene independently.  

The evidence is thus at least evenly balanced as to whether the symptoms and impairment caused by the Veteran's PTSD more nearly approximates total occupational and social impairment.   As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, an increased 100 percent rating is warranted for the entire claim period on appeal.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.

B. TDIU

Under 38 C.F.R. § 4.16 (a), a TDIU rating may be assigned in cases in which the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that either the veteran's single service-connected disability is ratable at 60 percent or more; or, if the veteran has two or more service-connected disabilities, one of the disabilities is ratable at 40 percent or more and the others bring the combined rating to 70 percent or more.  
Disabilities resulting from a common etiology will be considered as one disability for TDIU purposes.  38 C.F.R. § 4.16 (a)(2).

As the Board is granting a 100 percent rating for PTSD for the period on appeal, the question of whether the Veteran is entitled to an award of a TDIU is rendered moot, leaving no question of law or fact to decide regarding the TDIU issue.  38 U.S.C. §§ 7104, 7105; 38 C.F.R. §§ 4.14, 4.16. 

The Veteran's primary contention during the claim period has been that he is unable to work due to his service-connected PTSD, and the 100 percent rating which is being granted throughout the entire claim period specifically contemplates total unemployability (i.e., total occupational impairment) due to PTSD. Aside from PTSD (now rated at 100 percent during the entire claim period), service connection is in effect for residuals, scalp and forehead lacerations rated as noncompensable. The Veteran has not contended, and the evidence does not otherwise show that the lacerations alone or in combination, are of such a severity so as to preclude substantially gainful employment. 

The facts presented in this case are distinguishable from those in Bradley v. Peake, 
22 Vet. App. 280 (2008), because in this case the Veteran does not contend, and the evidence does not show, that any service-connected disability or disabilities other than the disability for which a 100 percent rating is being assigned (i.e., PTSD) render the Veteran unemployable.  Under the facts presented in that case, there is no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.  If the Veteran were to be awarded a TDIU ("total" rating) based on service-connected PTSD rendering him unemployable for any time during the rating period, it would impermissibly result in the same disability being "counted twice" in the assignment of a total rating, as it would be rating the "total occupational impairment" twice.  See generally 38 C.F.R. § 4.14.  Moreover, there is no scenario under which the grant of TDIU would assist the Veteran in obtaining SMC under 38 U.S.C. § 1114(s), which the Court indicated in Bradley was the reason that prior holdings indicating that TDIU was rendered moot by a 100 percent rating were not necessarily valid in all circumstances.  Locklear v. Shinseki, 24 Vet. App. 311, 314, n. 2 (2011) (citing Herlehy v. Principi, 15 Vet.App. 33, 35 (2001)) (The award of a 100 percent schedular disability rating effectively moots a claim for entitlement to a TDIU from the effective date of the 100 percent rating).

For the foregoing reasons, the issue of entitlement to a TDIU must be dismissed as moot.


ORDER

Entitlement to a 100 percent rating for PTSD is granted, subject to controlling regulations governing the payment of monetary awards.

The appeal as to the issue of entitlement to a TDIU is dismissed.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


